DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 objected to because of the following informalities:  
	In claim 8, line 4, the limitation “a first and second struts” should be “a first and a second strut”; and
	In claim 8, line 16, the limitation “an vertically” should be “a vertically”.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/421,783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation “gimballed mechanical mating coupler” is not supported by prior filed application.  Claims 21, 23 and 24 include the limitation “gimballed mechanical mating coupler” which does not appear in the original specification.  The specification states that there is a “gimbaled relationship between the towing vehicle and the fifth wheel trailer” (Paragraph [0071]).  However, it does not explicitly discloses a physical gimballed mechanical mating coupler.  Applicant only claims the movement between the two vehicles is like that of a towing arrangement coupled by a “gimballed mechanical mating coupler”.  No such structure is claimed.  Therefore, the limitation is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 8 and 13 include the limitation “ones” as in “ones of the struts” or “ones of the base plates”.  However, it is unclear whether “ones” refers to one or more than one.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 – 11, 13 and 17 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application number US 2018/0345743 A1 to Pulliam et al. (hereinafter referred to as Pulliam).


	[Claim 8] base plates (bed rails 20 and 120); 
	struts (bent tubular members 25) operably attached to the base plates, wherein an end of a first and a second struts operably attach to a first base plate and another end of the first and second struts operably attach to a second base plate (Fig. 2); 
	a vertically positioned housing (outer sleeve 26 and 126) operably supported by ones of the struts, said housing comprising a vertical cavity defined at least by one or more internal walls, at least one of said one or more internal walls including a horizontal pin hole (threaded holes 32, 136, Figs. 3, 8 and 25); 
	a shaft (receiver tube 46 and 146) configured to be received in said cavity of said housing (outer sleeve 26 and 126), said shaft including one or more pin holes (holes 61), wherein alignment of at least one of the one or more pin holes of the shaft with said horizontal pin hole of said housing accomplishes a vertical height adjustment of the trailer coupler system (Paragraphs [0038] and [040]); 
	an vertically positioned adapter sleeve (ball cage 80) configured to operably interact with a bed towball (bed-mounted hitch balls 112) operably fastened to said bed of said towing vehicle, the adapter sleeve comprising a vertical cavity defined at least by internal walls and a retainer (threaded fastener 102), said retainer configured to restrict upward vertical movement of said adapter sleeve with respect to said bed towball (Fig. 14; Paragraph [0048]) and 

	[Claim 9] further comprising a towball (bed-mounted hitch balls 112), wherein said towball is affixed to said shaft (receiver tube 46 and 146);
	[Claim 10] comprising a kingpin adapter (pin box adapter 12) configured to operably attach to a kingpin (see Figs. 3 and 6) of a trailer (having pin box 11);
	[Claim 11] wherein the kingpin adapter (pin box adapter 12) comprises a first portion and a second portion offset from said first portion, and wherein said first portion operably couples with said shaft (receiver tube 46 and 146) along a center first vertical axis and said second portion couples with said kingpin (see Figs. 3 and 6) of said trailer along a center second vertical axis offset from said first vertical axis (Figs 3 and 6);
	[Claim 13] wherein said housing (outer sleeve 26 and 126) is operably supported by the one of the struts (bent tubular members 25) to form at least a quasi-pyramid or pyramid shape (See Fig. 1);
	[Claim 17] wherein said housing (outer sleeve 26 and 126) is cylindrical (Figs. 3, 5 and 126);
	[Claim 18] wherein said shaft (receiver tube 46 and 146) is configured to telescopically slide within said cavity of said housing (outer sleeve 26 and 126; Paragraph [0038]);
	[Claim 19] wherein said one or more internal walls that define said vertical cavity of said housing (outer sleeve 26 and 126) are cylindrical, and wherein at least a portion 
	[Claim 20] wherein said internal walls of said adapter sleeve (ball cage 80) are configured to encompass said bed towball (bed-mounted hitch balls 112; See Figs. 14 and 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam.

Regarding claims 14 – 16, Pulliam discloses the trailer coupler system of Claim 8, but does not explicitly teach:
	[Claim 14] wherein said base plates, said struts, and said housing each comprise an extruded and machined aluminum structure;
	[Claim 15] wherein said extruded and machined aluminum structure comprises an aluminum alloy; and
	[Claim 16] wherein said at least one support plate comprises steel.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)   (MPEP 2113)

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 12, Pulliam discloses the trailer coupler system of Claim 8, but does not further disclose a trailer adapter configured to operably couple with said shaft to form a gimbaled relationship between the towing vehicle and a trailer.  There is not “gimbaled relationship” made by the coupler system of Pulliam.

	Regarding claim 21, Pulliam discloses a lightweight 5th wheel hitch for a towing vehicle, the 5th wheel hitch comprising: 
	a plurality of support tubes (bent tubular members 25); 
	at least one steel support plate (lower planar wall 119); 

	a housing (outer sleeve 26 and 126) operably supported by the plurality of support tubes and the at least one support plate, said housing including an opening shaped to receive said shaft and a locking member to fix said shaft from vertical movement within said housing, said locking member including multiple possible vertical positions for said shaft operably providing vertical adjustment of said 5th wheel hitch with respect to a bed of the towing vehicle.

However, the Pulliam does not disclose:
	a gimballed mechanical mating coupler including a towball receptacle mated with a towball when said towing vehicle is coupled to a trailer, 
	said gimballed mechanical mating coupler operably coupled to said shaft; and 
	an uncoupling mechanism configured to release the mechanical coupling of said gimballed mechanical mating coupler to detach said trailer from said towing vehicle.  Other prior art does not disclose this singly or in combination.  Claims 22 – 27 depend from independent claim 21, and therefore, would also be allowable for the same reason if the new matter rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 6,971,660 B1		to	Putnam	Kingpin Adapter System
	US 2020/0086701 A1	to	Pulliam et al.	Ball Hitch Fifth Wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia L. Brittman/           Examiner, Art Unit 3611    

/TONY H WINNER/           Primary Examiner, Art Unit 3611